Citation Nr: 0902825	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  99-13 872A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1972 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2003, of 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a decision, promulgated in March 2008, the Board denied 
the claim for a total disability rating for compensation 
based on individual unemployability.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2008, the parties, 
the veteran and the Secretary of VA, filed a Joint Motion to 
remand the Board's decision.  In an order, dated in September 
2008, the Court granted the Joint Motion and vacated and 
remanded the matter for compliance with the instructions in 
the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion to Remand, the parties agreed that the 
Board relied on a VA medical opinion that determined that the 
veteran's dysthymia did not render him unemployable, but did 
not account for a psychosis as part of the veteran's 
service-connected psychiatric disorder. 

Service connection is in effect for dysthymic disorder with 
psychosis. 

As it is not clear whether the VA examiner in August 2003 
accounted for psychotic symptoms in addition to dysthymia, as 
part of the veteran's service-connected psychiatric disorder, 
and in order to comply with the Joint Motion further 
evidentiary development is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a psychiatrist to 
determine the current degree of 
occupational and social impairment due 
to the service-connected dysthymic 
disorder with psychosis. The claims 
folder should be made available to the 
examiner.  

The examiner is asked to express an 
opinion as to whether the service-
connected dysthymic disorder with 
psychosis renders the veteran incapable 
of securing or following a 
substantially gainful employment, 
consistent with his education and 
occupational experience.    

The examiner is asked to specifically 
describe the symptoms attributable to a 
psychosis and the affect the symptoms 
have on the veteran's overall 
occupational and social functioning. 

2. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




